Citation Nr: 1512584	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether apportionment of the Veteran's VA compensation benefits effective from February 4, 2008, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the VA Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran's dependent child, L.R., Jr., was born in July 2005 and is in the custody of T.S., the Veteran's ex-wife.

2.  The Veteran and T.S. had a common law marriage from June 2006 until July 2008; during their marriage, the Veteran's step-children were added to his award as dependents.

3.  The evidence shows that T.S.'s monthly expenses exceed her monthly income, creating an individual need as custodian and parent of L.R., Jr. and for herself and Veteran's step-children until August 1, 2008.
 
4.  The Veteran has been incarcerated since February 2007; the evidence does not show that an apportionment of the Veteran's disability compensation benefits would create an undue hardship to the Veteran or any other person of interest.


CONCLUSION OF LAW

The apportionment of the Veteran's VA compensation benefits effective February 4, 2008 was proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.451 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are paid.  Under the reasoning in Sims, the VCAA is not applicable to apportionment adjudications.  While the VCAA does not apply to decisions regarding how benefits are paid, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014).  It does not appear that the special procedural regulations were followed in this case.  There is no evidence on file that the Veteran's ex-wife, T.S., who filed the claim for the apportionment, was provided with a copy of the May 2010 statement of the case.  There is also no indication that she was provided a copy of the Veteran's substantive appeal.  However, the Board finds that T.S. is not prejudiced by this error.  As discussed below, the Board finds that the apportionment is proper; therefore, the outcome of this decision is against the Veteran's claim and favors T.S.  In light of the unfavorable determination to the Veteran, which is necessarily favorable to T.S., the Board finds that she is not prejudiced by any failure in following the special procedural regulations for apportionment claims.  There have also been no allegations of prejudice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Therefore, the Board may proceed with appellate review of the claim.  The Board finds that all necessary due process requirements have been met in this case, and therefore appellate review is proper at this time without prejudice to either interested party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2014).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2014). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2014). 

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2014).

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Benefits for dependents of an incarcerated veteran may only be apportioned on the basis of individual need.  See 38 C.F.R. § 3.665(e)(1).  In determining individual need consideration shall be given to such factors as the apportionee's claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

A birth certificate shows that L.R., Jr. was born in July 2005 to T.S. and the Veteran.  The Veteran and T.S. both signed an acknowledgment of paternity that same month verifying that the Veteran was the father of the child born.  

A December 2005 VA Form 21-686c, "Declaration of Status of Dependents," shows that the Veteran claimed L.R., Jr. as his biological child and dependent.  

A June 2006 declaration and registration of informal marriage shows that in January 2005, the Veteran and T.S. agreed to be married, and after that date, lived together as husband and wife and represented to others that they were married.

A June 2006 VA Form 21-686c shows that the Veteran reported marrying T.S. in June 2006.  He also declared his four step-children as dependents.  

In her March 2007 claim, T.S. reported that she was the Veteran's common law wife.  She reported that the Veteran received monthly benefits for her, their child together, and his step-children.  T.S. reported that since September 2005, when she moved to Pennsylvania with the children, the Veteran only gave her $160 in October 2006 and $50 in January 2007.  

An October 2007 statement from the Veteran shows that he requested that T.S. and her children be removed from his award and that L.R., Jr. be kept on his award.

A financial status report from T.S. received in January 2008 shows that she reported total monthly income of $1013 from her monthly gross salary and Social Security benefits.  Her monthly expenses included rent or mortgage of $39, food of $900, utilities and heat of $470, gas for vehicle of $140, and monthly payments on installment contracts and other debts of $25, for a total of $1574.  T.S. reported that the Veteran had been incarcerated since February 2007.

A March 2008 notification letter to the Veteran confirms that he was being paid as a veteran with six dependents, which were his wife, their son, and his step-children.  

Information received from the Texas Department of Criminal Justice in April 2008 shows that the Veteran was convicted of a crime and sentenced to prison in December 2007 with a projected release date of February 2027. 

A July 2008 divorce decree shows that T.S. and the Veteran were divorced on July [redacted], 2008.

A July 2008 statement from the Veteran shows that he felt that T.S. should not be eligible for an apportionment as they did not meet until 2005 while his military service ended in 1979.  He reported that he was unsure if L.R., Jr. was indeed his biological child.  

Also in July 2008, the Veteran submitted VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," specifically requesting an apportionment for L.R., Jr.  The Veteran identified L.R., Jr. as his son.  

In September 2008, the Veteran's compensation award was reduced to the rate payable for a 10 percent disability rating from the 61st day of incarceration.  The letter informing the Veteran of that decision shows that his step-children were removed from his award effective July 1, 2006; T.S. was removed from his award effective August 1, 2008; and L.R., Jr. would remain on his award until July [redacted], 2023, when he turned 18.  

Updated financial information from T.S. in September 2008 shows that she was requesting an apportionment for herself and LR., Jr.  Her monthly income included wages of $900 and Social Security benefits of $1526.  Her monthly expenses included rent or house payment of $141, food of $600, utilities of $250-$500, telephone of $60, clothing of $200, car payment of $248 and car insurance of $207.

A November 2008 special apportionment decision shows that although based on the information provided by T.S. in September 2008, which showed a net income of $470 after expenses, she did not submit any expenses for child care, gas or miscellaneous expenses that were a part of raising five children.  An apportionment was granted effective from February 4, 2008, the date of the Veteran's reduction in VA compensation benefits due to incarceration.

In the May 2010 statement of the case, the RO explained that the apportionment from February 4, 2008, to August 1, 2008, was for T.S. and all of the children; from August 1, 2008, T.S. and the Veteran's step-children were removed and the benefits for L.R., Jr. were continued.

In an October 2010 statement, the Veteran disputed the acknowledgement of paternity identifying him as his L.R., Jr.'s father.  He reported that it was a "fake and forged document."

Based on a review of the evidence, the Board concludes that the apportionment of the Veteran's VA compensation benefits was proper.  From February 4, 2008, the evidence as discussed above shows the individual need for T.S. as the Veteran's ex-wife and parent and custodian of L.R., Jr. to receive an apportionment of the Veteran's VA compensation benefits.  Also, prior to August 1, 2008, in light of the Veteran declaring T.S.'s children as his dependents, the evidence also shows the individual need for their support.  As discussed above, financial information submitted by T.S. in January 2008 shows that her monthly expenses exceeded her income.  While September 2008 information shows that her monthly income exceeded her expenses, as noted by the RO, T.S. did not provide additional information regarding expenses incurred as a result of raising several children.  Consequently, based on the evidence of record, the Board concludes that the evidence supports a finding that T.S., the mother and custodian of the Veteran's minor son, has the individual need for an apportionment of the Veteran's VA compensation benefits.  

In reaching this conclusion, the Board has considered the Veteran's contentions that L.R., Jr. is not his biological son.  However, L.R., Jr.'s July 2005 birth certificate shows the Veteran as his father and the Veteran signed an acknowledgment of paternity.  The Board acknowledges the Veteran's report that the paternity document was forged.  Despite the Veteran's assertions, no evidence has been submitted to contradict the birth certificate and paternity acknowledgement and prove that the Veteran is not in fact the father of L.R., Jr.  Weighing against the Veteran's assertions, as discussed above, the Veteran declared L.R., Jr. as his son in December 2005 for purposes of receiving additional VA compensation benefits.  Additionally, after he and his wife separated, he requested that T.S. and her children be removed from his award, but specifically asked that his son remain.  Moreover, in July 2008, the Veteran specifically requested an apportionment of his VA compensation benefits for his son.  In light of the birth certificate, acknowledgment of paternity, as well as the Veteran's own reports claiming L.R., Jr. as his son for purposes of receiving additional benefits in addition to an apportionment while he is incarcerated, the evidence supports a finding that L.R., Jr. is the Veteran's minor child.

As a practical matter, since the Veteran is presently incarcerated and can only receive 10 percent of his VA compensation benefits, he is not receiving any less of his benefits to which he is entitled as a result of this apportionment.  Therefore, in considering all of the evidence as discussed above, the Board concludes that the apportionment of the Veteran's VA compensation benefits effective from February 4, 2008, was proper.    

The Board notes that the "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to opposing, interested parties.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

The apportionment of the Veteran's VA compensation benefits effective from February 4, 2008, was proper.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


